 4:20-cv-00067-SAL        Date Filed 09/18/20    Entry Number 261        Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Jennifer Gardner,                                  )            Civil Action
                                                   )         4:20-cv-00067-SAL
                       Plaintiff,                  )
          vs.                                      )
                                                   )       ORDER OF DISMISSAL
Ethicon Inc; Johnson & Johnson,                    )
                     Defendant.                    )


                The Court having been advised by counsel for the parties that the above

action has been settled,

                IT IS ORDERED that this action is hereby dismissed without costs and

without prejudice. If settlement is not consummated within sixty (60) days, either party

may petition the Court to reopen this action and restore it to the calendar. Rule 60(b)(6),

F.R.Civ.P. In the alternative, to the extent permitted by law, either party may within sixty

(60) days petition the Court to enforce the settlement. Fairfax Countywide Citizens v.

Fairfax County, 571 F.2d 1299 (4th Cir. 1978). By agreement of the parties, the court

retains jurisdiction to enforce the settlement agreement. Kokkonen v. Guardian Life Ins.

Co., 511 U.S. 375, 381-82 (1994).

                The dismissal hereunder shall be with prejudice if no action is taken under

either alternative within sixty (60) days from the filing date of this order.

                IT IS SO ORDERED.
                                            s/Sherri A. Lydon
                                            Sherri A. Lydon
                                            United States District Judge

September 18, 2020
Florence, South Carolina
